COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of M. B.

Appellate case number:     01-20-00003-CV

Trial court case number: 2018-00243J

Trial court:               315th District Court of Harris County

        This Court has a duty to consider its appellate jurisdiction. Appellant appeals from an order
striking her pleading. Neither party’s brief addresses the appellate jurisdiction of this Court to
review this order at this stage of the litigation.
       The parties are instructed to be prepared to discuss jurisdiction at oral argument on January
13. Specifically, the parties should be prepared to discuss whether the order is a final judgment,
whether there is a statutory basis for immediate review of the order if it is interlocutory, and
whether the current status of the litigation possibly moots the inquiry in any event.
        The parties should expect to address the merits of the appeal and related legal arguments
in addition to the jurisdictional question.
       It is so ORDERED.

Judge’s signature:               /s/ Sarah Beth Landau
                                 Acting individually


Date: January 8, 2021